OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
No error of law is preserved for our review on this appeal (CPL 470.05 [2]). Following the recess taken to permit defense counsel to interview the proposed witness Grier, who allegedly had confessed to being one of the perpetrators of the robbery with which defendant was charged, no request was made by defense counsel either to call Grier to testify or to seek admission of his so-called confession as an admission against penal interest (People v Settles, 46 NY2d 154), through the testimony of the officer who had arrested Grier for an unrelated robbery and to whom the confession was made. No attempt was made by defense counsel to advise the court, through an offer of proof, of what he had learned in his interview of Grier and the arresting officer or to renew his request to call the witnesses.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order affirmed in a memorandum.